The opinion of the Court was pronounced by
Hutchinson, C. J.
Upon the first view of this case, it appeared not very clear, whether the case was appealable or not. We examined the later statute of 1831, and find its appealing power so expressed as not to effect this case. On a careful reading of the third section, on which this complaint is founded, and supplying the reference, our difficulty is removed. This third section defines the of-fence, and inflicts the penalty of twenty dollars; and then adds, “ to be recovered in the same manner as in and by the first section of this act is provided.” If we supply this reference, and read the third section by itself, it will read as follows. “ He shall forfeit and pay the sum of twenty dollars; one half &c. to be recovered by complaint or information, before any Justice of the Peace in the County, where such offence shall be committed.” This shows, that the third section gives jurisdiction to a Justice of the Peace. Hence it follows, that the fifth section, taking away the right of appeal in those cases, made cognizable by the first section, does not affect this case; but leaves cases within the third section, as well as those within the fourth, subject to appeal, by virtue of the general statutes, regulating appeals from decisions of Justices of the Peace.
The judgement of the County Court, so far as relates to their sustaining the appeal to that Court, is affirmed.